         Case: 3:20-cv-01133-jdp Document #: 9 Filed: 05/18/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

ROBERT P. KIDD,

        Petitioner,
                                                       Case No. 20-cv-1133-jdp
   v.

RANDALL HEPP,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing

Robert P. Kidd’s petition for writ of habeas corpus.




        /s/                                               5/18/2021
        Peter Oppeneer, Clerk of Court                          Date
